DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,666,725 B2 (hereafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are .

Instant Application
The Patent
Claim 1
Claim 1
A method, comprising: requesting, from a first device that comprises a processor and memory, access to a pool of memory resources, wherein the pool of memory resources are located on a plurality of devices each having a local processor and memory; and
A method, comprising: transmitting, from a processor at a first vehicle that comprises the processor and memory, a request to access a pool of memory 
resources configured from a plurality of vehicles each having a local processor 
and memory;
accessing the memory at the second device using the processor at the first device based at least in part on receiving an indication from a second device to access the pool of memory resources.
receiving, from a second vehicle of the plurality of vehicles, an indication to access the pool of memory resources; and reading data from or writing data to the memory at the second vehicle using the processor at the first vehicle based at least in part on receiving the indication to access the pool of memory resources.


As to claim 2, the claim corresponds to claim 2 of the patent.

As to claim 3, the claim corresponds to claim 3 of the patent.

As to claim 4, the claim corresponds to claim 4 of the patent.

As to claim 5, the claim corresponds to claim 5 of the patent.

Instant Application
The Patent
Claim 6
Claim 6
An apparatus, comprising: a first device, including a processor and memory resource, configured to: transmit a request to access a pool of memory resources configured from a plurality of devices each having a local processor and memory;
An apparatus, comprising: a first vehicle configured to: transmit, from a processor, a request to access a pool of memory resources configured from a plurality of vehicles each having a local processor and memory;
receive, from a second device of the plurality of devices, an indication to access the pool of memory resources; and
receive, from a second vehicle of the plurality of vehicles, an indication to access the pool of memory resources; and
access the memory at the second device based at least in part on receiving the indication to access the pool of memory resources.
read data from or write data to the memory at the second vehicle using the processor based at least in part on receiving the indication to access the pool of memory resources.


As to claim 7, the claim corresponds to claim 7 of the patent.

As to claim 8, the claim corresponds to claim 8 of the patent.

As to claim 9, the claim corresponds to claim 9 of the patent.

As to claim 10, the claim corresponds to claim 10 of the patent.

As to claim 11, the claim corresponds to claim 11 of the patent.

As to claim 12, the claim corresponds to claim 12 of the patent.

As to claim 13, the claim corresponds to claim 13 of the patent.

As to claim 14, the claim corresponds to claim 14 of the patent.

As to claim 15, the claim corresponds to claim 15 of the patent.

Instant Application
The Patent
Claim 16
Claim 16

A system, comprising: a first pool of memory resources; and a first 
vehicle, comprising: a first processor configured to: transmit a request for a 
particular amount of memory from the first pool of memory resources configured 
from a plurality of vehicles each having a local processor and memory;
access the memory at the second device based at least in part on receiving an indication to access the first pool of memory resources in response to the first pool of memory resources having the particular amount of memory available.
receive, from a second vehicle of the plurality of vehicles, an indication to 
access the first pool of memory resources in response to the first pool of memory resources having the particular amount of memory available; and read data from or write data to the memory at the second vehicle based at least in part on receiving the indication to access the first pool of memory resources.


As to claim 17, the claim corresponds to claim 17 of the patent.

As to claim 18, the claim corresponds to claim 18 of the patent.

As to claim 19, the claim corresponds to claim 19 of the patent.

As to claim 20, the claim corresponds to claim 20 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 6, 8-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzue et al., U.S. Publication No. 2017/0075856 A1 (hereafter referred to as Suzue).

As to claim 1, Suzue discloses a method, comprising: requesting, from a first device that comprises a processor and memory, access to a pool of memory resources, wherein the pool of memory resources are located on a plurality of devices each having a local processor and memory; and 	accessing the memory at the second device using the processor at the first device based at least in part on receiving an indication from a second device to access the pool of memory resources (Abstract; ¶¶ [0029], [0031], and [0212], wherein paragraphs [0029] and [0031] show devices acting as servers or clients with other host devices in a distributed shared memory and sending requests to access the distributed shared memory, wherein paragraph [0212] shows that the devices may have conventional central processing units and system memory).

As to claims 6 and 16, the claims are rejected for reasons similar to claim 1 above.

As to claim 2, Suzue discloses the method of claim 1, further comprising: accessing the memory at a third device of the plurality of devices based at least in part on receiving the indication to access the pool of memory resources (Figure 1, wherein a plurality of devices are in communication; ¶ [0022], wherein a plurality of networked servers may concurrently act as either or both client computing devices and host computing devices).

As to claim 8, Suzue discloses the apparatus of claim 6, wherein the pool of memory resources is accessed wirelessly by the first device (¶¶ [0213], [0217], and [0220]).

As to claim 9, Suzue discloses the apparatus of claim 6, wherein the first device includes a transceiver to transmit and receive (¶ [0038], wherein inherently a transceiver must be present to transmit and receive data over the computer network through a NIC).

As to claim 10, the claim is rejected for reasons similar to claim 9 above.

As to claim 11, the claim is rejected for reasons similar to claim 9 above.

As to claim 12, Suzue discloses the apparatus of claim 6, wherein the request includes an address of the first device (Abstract, wherein inherently computer networks such as this must be properly addressed from the sender and to the recipient for each network communication).

As to claim 14, the claim is rejected for reasons similar to claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzue as applied above, in view of Official Notice (See MPEP § 2144.03).

As to claim 3, Suzue discloses the method of claim 1, but is silent on relinquishing access to the pool of memory resources after reading data from or writing data to the memory at the second device.
	However, Official Notice is taken that it was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to relinquish access to a pool of memory resources after reading data from or writing data from another device.


As to claim 4, Suzue discloses the method of claim 1, but is silent on relinquishing access to the pool of memory resources in response to receiving an indication to access another pool of memory resources with a different plurality of resources.
	However, Official Notice is taken that it was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to relinquish access to a pool of memory resources in response to receiving an indication to access another pool of memory resources with a different plurality of resources.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Suzue by relinquishing access to the pool of memory resources in response to receiving an indication to access another pool of memory resources with a different plurality of resources as was well known before the effective 

As to claim 5, Suzue discloses the method of claim 1, but is silent on verifying the pool of memory resources is a trusted pool of memory resources, wherein trusted includes being secure and free of malware.
	However, Official Notice is taken that it was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to verify a pool of memory resources is a trusted pool of memory resources, wherein trusted includes being secure and free of malware.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Suzue by verifying the pool of memory resources is a trusted pool of memory resources, wherein trusted includes being secure and free of malware as was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in order to ensure malicious actors do not introduce harmful software elements.

As to claim 15, Suzue discloses the apparatus of claim 6, but is silent on the pool of memory resources is further configured from a plurality of base stations each having a local processor and memory.
	However, Official Notice is taken that it was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to pool memory resources from a plurality of base stations each having a local processor and memory.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Suzue by pooling memory resources from a plurality of base stations each having a local processor and memory as was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in order to extend the benefits of memory resource pooling to the base station environment.

As to claim 17, the claim is rejected for reasons similar to claim 4 above.

As to claim 18, Suzue is silent on the first processor requests access to the first pool of memory resources in response to the first pool of memory resources being in closer proximity to the first device than the second pool of memory resources.
	However, Official Notice is taken that it was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a first processor request access to a first pool of 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Suzue by having a first processor request access to a first pool of memory resources in response to the first pool of memory resources being in closer proximity to a first device than a second pool of memory resources as was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in order to select devices that are in closer proximity to a particular device in order to gain the benefits of reduced network load.

As to claim 19, Suzue is silent on the first processor requests access to the first pool of memory resources in response to the first pool of memory resources having more available memory than the second pool of memory resources.
	However, Official Notice is taken that it was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a first processor request access to a first pool of memory resources in response to the first pool of memory resources having more available memory than a second pool of memory resources.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Suzue by having a first processor request access to a first pool of memory resources in response to the first pool of memory resources having 

As to claim 20, the claim is rejected for reasons similar to claim 4 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzue as applied above, in view of Verdiell et al., U.S. Publication No. 2008/0222351 A1 (hereafter referred to as Verdiell).

As to claim 13, Suzue discloses the apparatus of claim 6, but is silent on the first device transmits a request to access the pool of memory resources in response to needing additional memory to perform an operation.
	However, Verdiell discloses the first device transmits a request to access the pool of memory resources in response to needing additional memory to perform an operation (¶ [0027]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Suzue in the aforementioned manner as taught by Verdiell in order to dynamically allocate additional memory in response to a process needing additional memory to operate (Verdiell: ¶ [0027]).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under double patenting set forth in this Office action (or if a suitable terminal disclaimer is filed) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Redding et al., U.S. Patent No. 7,716,348 B1 discloses updating a memory pool to give additional allocation to a particular server (Abstract).
Datta, U.S. Publication No. 2005/0005018 A1 discloses storing an application object in local memory or pooled memory (¶ [0020]).
Raikin et al., U.S. Publication No. 2015/0293881 A1 discloses a memory pool that includes physical memory in at least one of plural computing nodes (Abstract; Figure 3; ¶ [0005]).
Shamis et al., U.S. Publication No. 2017/0149890 A1 discloses shared memory distributed across multiple networked computers (Abstract).
Wang et al., U.S. Publication No. 2018/0183873 A1 discloses sharing memory amongst nodes in an autonomous vehicle (¶ [0019]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
3/31/2021